In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, dated June 5, 1973, as, upon reconsideration, adhered to the original decision denying her application for a general preference. Order reversed insofar as appealed from, with $20 costs and disbursements, and motion for a general preference granted. In our opinion, the uneontroverted claim of a permanent partial disability could warrant an evaluation in excess of the monetary jurisdiction of the Civil Court of the City of New York and a general preference should have been granted. Gulotta, P. J., Martuscello, Latham, Benjamin and Munder, JJ., concur.